Citation Nr: 0416966	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-21 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
lumbar spine injury, now with old healed compression fracture 
at L4 and early minor degenerative changes, currently rated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


REMAND

The veteran had active duty from January 1968 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which the RO denied the veteran's 
claim for an increased evaluation for residuals of a lumbar 
spine injury, now with old healed compression fracture at L4 
and early minor degenerative changes.  

On the VA From 8, the RO certified the issue of whether new 
and material evidence has been received to reopen the claim 
of service connection for bilateral hearing loss on appeal.  
However, the Veteran in his VA Form 9 indicated that he only 
whished to appeal the issue of entitlement to an increased 
evaluation for residuals of a lumbar spine injury, now with 
old healed compression fracture at L4 and early minor 
degenerative changes.  Hence, the issue of whether new and 
material evidence has been received to reopen the claim of 
service connection for bilateral hearing loss is not 
currently on appeal.  

In October 2001 the veteran submitted a signed Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs, VA Form 21-4142, for the VA Medical Centers 
in Jacksonville, Florida, St. Petersburg, Florida and 
Gainesville, Florida.  VA must also make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d).  Since the veteran 
has submitted a signed Authorization and Consent to Release 
Information to the VA for the above listed VA Medical Centers 
the VA is required to attempt to obtain those records.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

A review of the claims file reveals that the VA has not 
satisfied its duty to notify and to assist pursuant to 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The Board 
notes that the RO sent the veteran a duty to assist letter in 
August 2001.  However, the August 2001 RO letter nor the 
September 2002 Statement of the Case requests or told the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim, or something to the effect that 
the veteran should "give us everything you've got pertaining 
to your claim(s)".  Hence, a remand is necessary in order for 
the VA to comply with the notice and duty to assist 
provisions of the VCAA.  38 C.F.R. § 3.159 (2003).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for the following development:

1.  Notify the appellant of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  
Specifically, request or tell the 
appellant to provide any evidence in 
their possession that pertains to the 
claim, or something to the effect that 
the appellant should give us everything 
they've got pertaining to the claim.  

2.  Obtain the veteran's medical records 
from the VA Medical Centers in 
Jacksonville, Florida, St. Petersburg, 
Florida and Gainesville, Florida for the 
period from March 2000 to the present.  

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

4.  If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative, if any, should 
be provided a SSOC on the issues and 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

